
	

113 SRES 134 IS: Expressing the sense of the Senate that all incidents of abusive, unsanitary, or illegal health care practices should be condemned and prevented and the perpetrators should be prosecuted to the full extent of the law. 
U.S. Senate
2013-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 134
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2013
			Mr. Blumenthal (for
			 himself, Mrs. Boxer,
			 Mrs. Shaheen, and
			 Mr. Franken) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		RESOLUTION
		Expressing the sense of the Senate that all
		  incidents of abusive, unsanitary, or illegal health care practices should be
		  condemned and prevented and the perpetrators should be prosecuted to the full
		  extent of the law. 
	
	
		Whereas in recent years there have been rare and tragic
			 incidents of willful violations of law, human dignity, and standards of care
			 across a variety of health care settings that have exposed trusting patients to
			 death and disease, and shocked the conscience of the United States,
			 including—
			(1)a physician at
			 the Women’s Medical Society of Philadelphia who is rightfully facing multiple
			 criminal charges related to horrific practices;
			(2)health care
			 practitioners at the Endoscopy Center of Southern Nevada who exposed 40,000
			 patients to hepatitis C through unsanitary practices;
			(3)an Oklahoma
			 dentist who exposed as many as 7,000 patients to HIV and hepatitis B and C
			 through unsanitary practices; and
			(4)a nursing
			 director at Kern Valley nursing home in California who, for her own
			 convenience, inappropriately medicated patients using antipsychotic drugs,
			 resulting in the death of at least 1 patient: Now, therefore, be it
			
	
		That it is the sense of the Senate
			 that all incidents of abusive, unsanitary, or illegal health care practices
			 should be condemned and prevented and the perpetrators should be prosecuted to
			 the full extent of the law.
		
